Case 15-03127        Doc 35     Filed 12/13/18     Entered 12/13/18 10:43:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-03127
         Richard D Woodhouse
         Jennifer L Woodhouse
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/30/2015.

         2) The plan was confirmed on 05/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,350.00.

         10) Amount of unsecured claims discharged without payment: $185,525.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-03127       Doc 35      Filed 12/13/18    Entered 12/13/18 10:43:20                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $22,265.00
         Less amount refunded to debtor                         $730.00

 NET RECEIPTS:                                                                                  $21,535.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,090.72
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,090.72

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE       Unsecured     14,641.00     16,318.82        16,318.82       1,594.53        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           864.00      1,670.40         1,670.40        163.22        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured            NA         668.27           668.27          65.30       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         241.56           241.56          23.60       0.00
 ILLINOIS DEPT OF REVENUE       Priority             NA           0.00             0.00           0.00       0.00
 ILLINOIS TOLLWAY               Unsecured     30,000.00    141,712.30       141,712.30      13,846.88        0.00
 MIDLAND FUNDING LLC            Unsecured            NA       1,894.21         1,894.21        185.09        0.00
 NICOR GAS                      Unsecured      2,719.00       2,006.50         2,006.50        196.06        0.00
 PAYDAY LOAN STORE              Unsecured      1,375.00       1,011.02         1,011.02          98.79       0.00
 PAYDAY LOAN STORE              Unsecured            NA       1,009.29         1,009.29          98.62       0.00
 PAYDAY LOAN STORE              Unsecured            NA         365.53           365.53          35.72       0.00
 PAYDAY LOAN STORE              Unsecured            NA         307.66           307.66          30.06       0.00
 TAKE CARE HEALTH SYSTEMS       Unsecured         131.00           NA               NA            0.00       0.00
 TERRENCE LAUGHLIN              Unsecured         133.00           NA               NA            0.00       0.00
 TRU GREEN CHEMLAWN             Unsecured          66.00           NA               NA            0.00       0.00
 VALLEY IMAGING CONSULTANTS LL Unsecured          136.00           NA               NA            0.00       0.00
 VALLEY WEST COMMUNITY HOSPIT Unsecured            25.00           NA               NA            0.00       0.00
 RADIOLOGICAL CONS WOODSTOCK Unsecured             34.00           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      2,000.00            NA               NA            0.00       0.00
 ST ALEXIUS MEDICAL CENTER      Unsecured         484.00           NA               NA            0.00       0.00
 WINFIELD RADIOLOGY CONSULTAN Unsecured            41.00           NA               NA            0.00       0.00
 HARRIS & HARRIS                Unsecured      1,200.00            NA               NA            0.00       0.00
 ORECK FINANCIAL SERVICES       Unsecured          44.00           NA               NA            0.00       0.00
 PATHOLOGY ASSOC OF AURORA      Unsecured          17.00           NA               NA            0.00       0.00
 JAGAN VENKATESAN               Unsecured      4,000.00            NA               NA            0.00       0.00
 KNOWLEDGE LEARNING CORP        Unsecured      2,634.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-03127      Doc 35        Filed 12/13/18    Entered 12/13/18 10:43:20             Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim       Principal      Int.
 Name                               Class    Scheduled      Asserted      Allowed        Paid         Paid
 MEDICAL BUSINESS BUREAU         Unsecured         123.00           NA           NA            0.00       0.00
 MERCHANTS CREDIT GUIDE CO       Unsecured         116.00           NA           NA            0.00       0.00
 MILLENNIUM CREDIT CONSULTANT    Unsecured         326.00           NA           NA            0.00       0.00
 MIRAMED REVENUE GROUP           Unsecured      1,020.00            NA           NA            0.00       0.00
 NAPERVILLE EAR NOSE & THROAT    Unsecured         260.00           NA           NA            0.00       0.00
 NEURO HEALTH ASSOC              Unsecured         693.00           NA           NA            0.00       0.00
 CREDIT ONE BANK                 Unsecured      1,200.00            NA           NA            0.00       0.00
 DENTAL STORE                    Unsecured         183.00           NA           NA            0.00       0.00
 DENTISTRY FOR ALL AGES          Unsecured         140.00           NA           NA            0.00       0.00
 EAR INSTITUTE OF CHICAGO        Unsecured          31.00           NA           NA            0.00       0.00
 ELK GROVE DERMATOLOGY           Unsecured         351.00           NA           NA            0.00       0.00
 EMERGENCY TREATMENT SC          Unsecured          23.00           NA           NA            0.00       0.00
 EMPACT EMERGENCY PHYS           Unsecured      2,000.00            NA           NA            0.00       0.00
 FFCC COLUMBUS INC               Unsecured         197.00           NA           NA            0.00       0.00
 FINGERHUT                       Unsecured         407.00           NA           NA            0.00       0.00
 FIRST INVESTORS FINANCIAL       Unsecured      4,499.00            NA           NA            0.00       0.00
 FIRST SOURCE ADVANTAGE          Unsecured         150.00           NA           NA            0.00       0.00
 HAND SURGERY                    Unsecured         123.00           NA           NA            0.00       0.00
 A/R CONCEPTS INC                Unsecured         350.00           NA           NA            0.00       0.00
 ABSOLUTE COLLECTION SERVICE     Unsecured      1,100.00            NA           NA            0.00       0.00
 ADVANCE AMERICA                 Unsecured         802.00           NA           NA            0.00       0.00
 ADVANCED INSTITUTE OF COUNSEL   Unsecured         194.00           NA           NA            0.00       0.00
 ALEXIAN BROTHERS HOSPITAL       Unsecured      1,100.00            NA           NA            0.00       0.00
 ALEXIAN BROTHERS MED CENTER     Unsecured          24.00           NA           NA            0.00       0.00
 AMERICAN COLLECTION CO          Unsecured         400.00           NA           NA            0.00       0.00
 ATG CREDIT LLC                  Unsecured         341.00           NA           NA            0.00       0.00
 WHEATON EYE CLINIC              Unsecured         140.00           NA           NA            0.00       0.00
 ATLAS PT                        Unsecured         151.00           NA           NA            0.00       0.00
 AUDIOLOGIC SERVICES LTD         Unsecured         309.00           NA           NA            0.00       0.00
 BANK OF AMERICA                 Unsecured         214.00           NA           NA            0.00       0.00
 CADENCE HEALTH                  Unsecured         395.00           NA           NA            0.00       0.00
 CAPITAL ONE BANK                Unsecured      1,116.00            NA           NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL         Unsecured         912.00           NA           NA            0.00       0.00
 PLANET FITNESS                  Unsecured         238.00           NA           NA            0.00       0.00
 CERTIFIED SERVICES INC          Unsecured         762.00           NA           NA            0.00       0.00
 CHASE BANK                      Unsecured         701.00           NA           NA            0.00       0.00
 CITY OF PLANO                   Unsecured          40.00           NA           NA            0.00       0.00
 CNAC                            Unsecured      1,000.00            NA           NA            0.00       0.00
 COMCAST                         Unsecured         599.00           NA           NA            0.00       0.00
 T MOBILE                        Unsecured         415.00        415.00       415.00          40.55       0.00
 T MOBILE                        Unsecured            NA         611.48       611.48          59.75       0.00
 WASTE MANAGEMENT                Unsecured          63.00         62.54        62.54           6.11       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-03127        Doc 35      Filed 12/13/18     Entered 12/13/18 10:43:20              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $168,294.58         $16,444.28              $0.00


 Disbursements:

         Expenses of Administration                             $5,090.72
         Disbursements to Creditors                            $16,444.28

 TOTAL DISBURSEMENTS :                                                                      $21,535.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
